PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hernes, Bjornar
Application No. 15/400,534
Filed: 6 Jan 2017
For: Delay Element Circuit for Ring Oscillator and Stall Detection Utilized in Self-Clocked SAR ADC
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 5, 2022, to revive the above-identified application. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned September 16, 2017, for failure to timely submit a response to non-final Office action mailed June 15, 2017, which set a three (3) month shortened statutory period for reply. No reply was filed. On December 27, 2017, a Notice of Abandonment was mailed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) 3.



The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Applicant is a small company located in Norway. As a company involved in innovation, Applicant understands the importance of protecting its intellectual property. Being desirous to protect its intellectual property in the United States of America (USA), Applicant retained previous counsel to draft, file, and prosecute patent applications (including the present patent application) before the United States Patent and Trademark Office (USPTO). Being unfamiliar with the patent laws of the USPTO, Applicant entrusted previous counsel with autonomy with
respect to filing and prosecuting the patent applications before the USPTO.

After a reasonable amount of time expected for some of the patent applications to
undergo at least one round of examination by a patent examiner, Applicant started inquiring about the status of the patent applications. As a result, Applicant discovered that several of the patent applications (including the present application) had become abandoned for reasons that are unknown to Applicant.

Applicant had no intention for any of the patent applications to become abandoned. To the contrary, Applicant desired and continues to desire U.S. patent protection for its inventions. In fact, Applicant notes that several of the pending claims, of the present patent application, are allowable. Applicant is submitting, herewith, a response that amends the pending claims to place the present patent application in condition for allowance. 

Because Applicant is a small company located outside of the USA and because Applicant is unfamiliar with the patent laws of the USPTO, Applicant did not discover that several of the patent applications had become abandoned for a period of time exceeding two years from the date of abandonment. Applicant retained new counsel after discovering that several of the patent applications had become abandoned. 

Applicant respectfully submits that the abandonment of several of the patent applications (including the present patent application) was completely unintentional.

See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed. Petitioner should attempt to contact previous counsel and determine why a reply was not timely filed in response to the non-final Office action mailed June 15, 2017.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner states that applicant did not discover that several applications had become abandoned for a period exceed two years from the date of abandonment. Petitioner must explain when it was discovered that the application was abandoned and when a petition to revive was filed. Petitioner must explain any delay between learning that the application was abandoned and filing the subject petition to revive the application.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition accompanied by the information required above must be filed in order to revive the application.



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).